            Case 4:18-cv-00223-CDL Document 27 Filed 02/12/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   COLUMBUS DIVISION

 PEDRO J. BURGOS,                                *

                     Plaintiff,                  *
 v.                                                  Case No. 4:18-cv-223 (CDL)
                                                 *
 OPTION ONE MORTGAGE COMPANY, INC.,
 now known as Sand Canyon Corporation,           *

                     Defendant.                  *

                                        JUDGMENT

      Pursuant to this Court’s Order dated February 12, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered remanding this case to the Superior Court of Muscogee County, Georgia.

      This 12th day of February 2019.

                                         David W. Bunt, Clerk


                                         s/ Timothy L. Frost, Deputy Clerk
